856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony Roy PRUITT, Petitioner-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Respondent-Appellee.
No. 88-1001.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1988.

Before KENNEDY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Michigan state prisoner appeals from the district court's judgment dismissing his petition for writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2254.  He claimed that he was denied effective assistance of counsel and that he pled guilty as the result of his having made a coerced confession.  The district court dismissed the petition due to petitioner's failure to establish cause and prejudice to excuse his failure to file a timely appeal with the Michigan Supreme Court.


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion dated December 2, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.